UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):February 24, 2012 FINDEX.COM, INC. (Exact name of registrant as specified in its charter) Nevada 000-29963 88-0378462 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 18151 Lafayette Avenue, Elkhorn, Nebraska (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (402) 333-1900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 5 –Corporate Governance and Management. Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective February 24, 2012, William Terrill resigned as our Chief Technology Officer. Mr. Terrill had served as our Chief Technology Officer since July 2002, and as of August 2011 he had been working in this role on a part-time basis.While it is expected that Mr. Terrill will continue to assist our company from time to time in connection with various technical and product development matters on an independent consulting basis, the functions for which Mr. Terrill previously had primary responsibility within our company have been assumed for the time being by our Chief Executive Officer, Steven Malone. Although Mr. Malone will not be receiving any related additional compensation from the company, and we do not expect that he will in the future, we do expect him to continue to perform these additional functions until such time, if at all, as we hire a permanent replacement for Mr. Terrill. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. FINDEX.COM, INC. Date: March 30, 2012 By: /s/Steven Malone Steven Malone President & Chief Executive Officer
